Citation Nr: 1016599	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-07 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cataplexy and 
narcolepsy.

2.  Entitlement to service connection for contracture of the 
ankle and foot joints.

3.  Entitlement to service connection for hammertoes with 
contracture.

4.  Entitlement to service connection for metatarsalgia.

5.  Entitlement to service connection for bunion deformity.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for benign prostatic 
hypertrophy.

8.  Entitlement to service connection for coronary artery 
disease.

9.  Entitlement to service connection for allergic rhinitis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has identified the Palo Alto VA Medical Center 
(VAMC) as a source of treatment from early 1978 until 1987.  
In response to a request for records, the Palo Alto VAMC 
indicated in December 2005 that there were no records for the 
Veteran.  However, in September 2006, in response to an 
additional records request, the Palo Alto VAMC requested that 
the RO "kindly obtain authorization to release records from 
patient."  In light of that response, it is unclear whether 
this VAMC does in fact possess records pertaining to 
treatment of the Veteran.  

The Board additionally notes that in an April 2007 
supplemental statement of the case, the RO indicated that the 
response from Palo Alto stated that there were no records on 
file for the Veteran.  This is patently incorrect.  Rather, 
based on the response, it is unclear whether records exist, 
as discussed above.  

As it is possible that the Palo Alto VAMC might possess 
records pertaining to treatment of the Veteran, clarification 
must be sought.  

In light of the above discussion, the Board has determined 
that additional action is required.  Accordingly, the case is 
REMANDED for the following:

1.  Clarify whether the Palo Alto VAMC 
possesses records pertaining to treatment 
of the Veteran.  The VAMC should be 
advised that a release is not necessary 
to provide any existing records to 
another VA component.  The VAMC should 
also be advised that if records have been 
retired, they should be retrieved and 
forwarded.  A negative reply should be 
requested.  

2.  Thereafter, readjudicate the claims 
on appeal.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


